DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179).
Regarding claim 1:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 

However, Turner fails to disclose the adhesive layer including a thermotropic liquid crystal polymer.
Liddiard teaches the adhesive layer ([0037], polymer layer) including a thermotropic liquid crystal polymer ([0034], polypropylene).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the adhesive layer including liquid crystal polymer, the liquid crystal polymer includes an aromatic polyester.
Liddiard the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers), the liquid crystal polymer includes an aromatic polyester ([0034], Kevlar).

Regarding claim 3:
The combination of Turner and Liddiard discloses the x-ray window of claim 2, wherein the liquid crystal polymer has shear thinning properties (Turner; [0031], polymer adhesive distributes stress).
Regarding claim 6:
The combination of Turner and Liddiard discloses the x-ray window of claim 2, further comprising: 
a ribbed support structure (Liddiard; Fig. 1, 12) sandwiched between the thin film (Fig. 1, 11) and the adhesive layer (Liddiard; [0037]); 
the thin film and the ribbed support structure extending across an aperture of the housing (Liddiard; [0029] support and film extend across opening); 
the ribbed support structure providing structural support to the thin film across the aperture (Liddiard; [0029], support comprising ribs; and
the viscosity of the liquid crystal polymer is ≥ 100,000 cps at 300 °C (Turner; [0031], polymer adhesive).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
The combination of Turner and Liddiard discloses the x-ray window of claim 2, wherein a transition temperature of the liquid crystal polymer is ≥ 260 °C (Turner; [0039], able to withstand at least 250 degrees Celsius or 450 degrees Celsius).
Regarding claim 12:
The combination of Turner and Liddiard discloses the x-ray window of claim 2, wherein: 
≥ 80% of atoms in the adhesive layer have an atomic number ≤ 6 (Liddiard; [0034], polymers); and
≥ 95% of the atoms in the adhesive layer have an atomic number ≤ 8 (Liddiard; [0034], polymers).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner with the liquid crystal polymer taught by Liddiard in order to avoid damage to the window by improving material strength (Liddiard; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179; notated as Liddiard ‘179) as applied to claim 2 above, and further in view of Liddiard (U.S. 2012/0087476; notated as Liddiard ‘476).
Regarding claim 4:
The combination of Turner and Liddiard ‘179 discloses the x-ray window of claim 2.
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein: the adhesive layer is a proximal adhesive layer, the x-ray window further comprising a distal 
Liddiard ‘476 teaches wherein: 
the adhesive layer is a proximal adhesive layer ([0025], polyimide layer), the x-ray window further comprising a distal adhesive layer ([0025], second layer is a polyimide layer); 
the distal adhesive layer comprises liquid crystal polymer ([0025], second layer is a polyimide layer); and 
the thin film (Fig. 5, 52) is sandwiched between the proximal adhesive layer (Fig. 5, 51) and the distal adhesive layer (Fig. 5, 53).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard ‘179 with the two adhesive layer taught by Liddiard ‘476 in order to improve window strength and prevent damage caused by heat (Liddiard ‘476; [0018]-[0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179) as applied to claim 2 above, and further in view of Shu (U.S. 7,985,467).
Regarding claim 9:
The combination of Turner and Liddiard discloses the x-ray window of claim 2, liquid crystal polymer (Liddiard; [0034]) but fails to explicitly disclose wherein Young's Modulus of the liquid crystal polymer is ≤8 GPa at 25 °C;  tensile strength of the liquid crystal polymer is ≥ 150 MPa and ≤ 250 MPa at 25 °C for roll-out direction of the liquid crystal polymer, transverse 
Shu teaches Young's Modulus of the liquid crystal polymer is ≤ 8 GPa at 25 °C (Table 1, Modulus); 
tensile strength of the liquid crystal polymer is ≥ 150 MPa and ≤ 250 MPa at 25 °C (Table 1, ultimate tensile strength) for roll-out direction of the liquid crystal polymer, transverse to the roll-out direction, or both (Col. 5, lines 4-20) ; and 
elongation of the liquid crystal polymer is ≥ 20% and ≤ 50% at 25 °C (Col. 5, lines 30-55).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard with the material taught by Shu in order to decrease the risk of damage by improving window strength (Shu; Col. 5, lines 5-10). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179) as applied to claim 2 above, and further in view of Davis (U.S. 2013/0051535).
Regarding claim 17:
The combination of Turner and Liddiard discloses the x-ray window of claim 2 wherein: 
the housing (Turner; Fig. 3, 14) has a flange (Turner; Fig. 3, housing 14 has flanges stick out) encircling an aperture (Tuner; Fig. 3, 18 opening);
 the adhesive layer is located on the flange (Turner; [0035], adhesive on support) and has an annular shape encircling the aperture (Turner; [0035], adhesive on circular housing); and
14 is a width of the adhesive layer on the flange (Turner; [0035], adhesive located on area between film and support);
thickness of the adhesive layer (Turner; [0036], desired thickness) but fails to explicitly disclose  1 mm ≤ W14 ≤ 15 mm. 
However, the combination of Turner and Liddiard fails to disclose a thickness of the adhesive layer between the thin film and the housing is ≥ 10 µm and ≤ 500 µm.
Davis teaches a thickness of the adhesive layer between the thin film and the housing is ≥ 10 µm and ≤ 500 µm ([0100], 5 to 20 micrometers). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the Adhesive layer width of Turn and Liddiard to match the size of the contact area between the film and housing in order to protect the window from damage cause by temperature (Turner; [0035], adhesive on support). Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard with the material taught by Shu in order to decrease the risk of damage caused by high temperatures by improving window strength (Davis; [0100]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (U.S. 2004/0120466) in view of Liddiard (U.S. 2011/0121179) as applied to claim 2 above, and further in view of Davis (U.S. 2014/0127446).
Regarding claim 18:

However, the combination of Turner and Liddiard fails to disclose wherein the adhesive layer comprises ≥ 99% liquid crystal polymer.
Davis teaches wherein the adhesive layer comprises ≥ 99% liquid crystal polymer ([0023], 99% polymer). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the adhesive layer of Turner and Liddiard with the material taught by Shu in order to decrease the risk of damage caused by high temperatures by improving window strength (Davis; [0025]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 20, and 24-28 are allowable.
Claims 5, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Turner (U.S. 2004/0120466) and Liddiard (U.S. 2011/0121179).
Regarding claim 5:
The combination of Turner and Liddiard discloses the window of claim 4.
However, the combination of Turner and Liddiard fails to disclose a ring located at an opposite side of the distal adhesive layer from the thin film, the ring being metallic; and the proximal adhesive layer, the thin film, and the distal adhesive layer sandwiched between the ring and the housing.

Regarding claim 20:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the adhesive layer including liquid crystal polymer, the liquid crystal polymer includes an aromatic polyester.
Liddiard the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers).
However, the combination of Turner and Liddiard fails to disclose the liquid crystal polymer including 4-hydroxybenzaldehyde, 6-hydroxy-2-naphthaldehyde, 4,4-biphenol, ethane-1,2-diol, or combinations thereof.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 24-28 are allowable by virtue of their dependency. 
Regarding claim 21:
The combination of Turner and Liddiard discloses the window of claim 1.

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 22:
The combination of Turner and Liddiard discloses the window of claim 2.
However, the combination of Turner and Liddiard fails to disclose the liquid crystal polymer includes 4-hydroxybenzaldehyde,  4,4-biphenol,and terephthalaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 23:
The combination of Turner and Liddiard discloses the window of claim 2.
However, the combination of Turner and Liddiard fails to disclose the liquid crystal polymer includes 4-hydroxybenzaldehyde, and 6-hydroxy-2-naphthaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.

Conclusion

Harker (U.S. 2014/010487)- Carbon and aluminum window. 
Decker (U.S. 2009/0173897)- X-ray window with coated support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884